Citation Nr: 1748709	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-35 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from August 11, 2010, through March 2, 2012, and from March 21, 2013.

2.  Entitlement to an earlier effective date earlier than April 17, 2012, for a grant of service connection for coronary artery disease (CAD) to include as due to herbicide exposure.  

3.  Entitlement to an effective date earlier than April 17, 2012, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Drew N. Early, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and K.Y.


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 through December 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2010, December 2011, and December 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is associated with the evidence of record.  

The issue of entitlement to an earlier effective date for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his November 2016 hearing, the Veteran requested a withdrawal on the record of his appeal for entitlement to disability ratings in excess of 30 percent for PTSD.

2.  In a January 2013 rating decision, the AOJ found the Veteran was entitled to service connection for CAD on a presumptive basis due to herbicide exposure effective April 17, 2012.

3.  The evidence shows that the Veteran's CAD arose prior to the filing of his claim for service connection for CAD on March 8, 2010, which was prior to the promulgation of regulations establishing CAD as a covered herbicide disease on August 31, 2010.    


CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of his claim for entitlement to disability ratings in excess of 30 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an earlier effective date of March 8, 2010 for a grant of service connection for CAD to include as due to herbicide exposure have been met.  See 38 C.F.R. § 3.816.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an initial disability rating for PTSD in excess of 30 percent from August 11, 2010, through March 2, 2012, and from March 21, 2013.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal in regard to his claim for higher disability ratings for PTSD.  See November 2016 hearing testimony.  Accordingly, the appeal of that issue is dismissed.

Entitlement to an earlier effective date for a grant of service connection for CAD to include as due to herbicide exposure.  

The Veteran is seeking an effective date of March 8, 2010, which is the date of receipt of his claim of service connection for CAD.

The record reflects that he was found to be entitled to service connection for CAD on a presumptive basis due to his herbicide exposure in Vietnam effective April 17, 2012.  A November 2007 Echocardiography Report found regional wall motion abnormalities that may suggest CAD.  However, the AOJ found that the record before it at the time showed that CAD was first confirmed on April 17, 2012 after testing revealed ischemia.  See November 2013 Statement of the Case; January 2013 rating decision.  On appeal, the Board received additional evidence from a medical doctor, E.S.M., who opined that it is his medical opinion that the Veteran more likely than not had coronary artery disease in November 2007.  See December 2013 office visit notes from E.S.M..  

In cases where a Vietnam Veteran files a claim for service connection for a covered herbicide disease between May 3, 1989 and the effective date of a regulatory presumption of service connection the disease, the effective date for an award will be the later of (1) the date such claim was received by VA or (2) the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  However, if the claim is received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  See 38 C.F.R. § 3.816(c)(3).  CAD was added to the list of covered herbicide diseases on August 31, 2010.  See VBA Manual M21-1, IV.ii.2.C.3.i.; 38 C.F.R. § 3.309(e).  

The Veteran's attorney asserts on appeal that an earlier effective date of March 8, 2010, should be granted under 38 C.F.R. § 3.816(c)(2) in light of evidence that the Veteran's CAD arose prior to the filing of the Veteran's claim for service connection for CAD on that date.  See December 2016 Appellate Brief.  In support, the attorney cites the opinion by E.S.M. as well as the earlier records showing findings consistent with CAD in 2007.  The Board affords the opinion of E.S.M. great probative weight as it is supported by the earlier treatment records suggesting CAD in November 2007.  While the severity of the Veteran's CAD may have worsened since November 2007, there is no evidence of record clearly contradicting the opinion of E.S.M. that the condition arose in November 2007.  

In light of the above, the Board finds that the evidence shows that the Veteran's CAD arose prior to the filing of his claim on March 8, 2010.  Accordingly, the Board finds that the effective date of service connection for the Veteran's CAD is March 8, 2010 pursuant to 38 C.F.R. § 3.816(c)(2).  


ORDER

The Veteran's appeal for entitlement to an initial disability rating for PTSD in excess of 30 percent from August 11, 2010 through March 2, 2012, and from March 21, 2013, is dismissed.

Entitlement to an earlier effective date of March 8, 2010 for service connection for CAD is granted.  


REMAND

The Board has granted an earlier effective date of March 8, 2010 for service connection for CAD, and the AOJ has not yet assigned a disability rating for CAD for the period prior to April 17, 2012.  The Board notes that the Veteran's disability ratings do not satisfy the schedular criteria for a TDIU prior to that April 17, 2012.  Therefore, the Board finds that the Veteran's claim for entitlement to an earlier effective date for a TDIU is intertwined with the issue of his disability rating for CAD prior to April 17, 2012.  On remand, the AOJ should assign a disability rating(s) for the Veteran's CAD effective March 8, 2010 through April 16, 2012.  After any necessary development is complete, the AOJ should readjudcate the Veteran's claim for an earlier effective date for a TDIU.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should assign a disability rating(s) for the Veteran's service-connected CAD for the period beginning March 8, 2010 through April 16, 2012.

2. After completing the above actions and any other necessary development, the AOJ must readjudicate the Veteran's claim for an earlier effective date for a TDIU.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


